internal_revenue_service index numbers number release date cc dom corp plr-109625-98 re date fcorp business y controlled purchaser dear this is in response to a letter dated date requesting a further supplemental ruling to a ruling letter issued date as supplemented by ruling letter dated date the prior ruling letter additional information was submitted in a letter dated date the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process after consummation of the transactions described in the prior ruling letter information and documentation was received showing that fcorp suffered significant unanticipated reversals in the us operations of business y due to litigation losses and page plr-109625-98 poor operating results subsequent to the submission of the current supplemental ruling_request a cash offer was made for all of the stock of controlled by purchaser thereafter the fcorp shareholders approved the sale of all of the stock of controlled to purchaser including the assumption by purchaser of all liabilities of the controlled group and the termination of the fcorp share purchase plan based solely on the information and documentation submitted it is held as follows the disposition of all of the stock of controlled to purchaser as described above will have no adverse effect on any of the rulings set forth in the prior ruling letter and those rulings will remain in full force and effect this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated sincerely yours assistant chief_counsel corporate by howard w staiman assistant to the chief branch
